Citation Nr: 0709551	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  04-32 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for an ear, nose, and 
throat condition.

3.  Entitlement to service connection for a disease or 
disability causing bilateral lower extremity swelling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1958 to April 
1960.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that 
the veteran currently has hemorrhoids.

2.  The competent medical evidence does not demonstrate that 
the veteran currently has an ear, nose, and throat condition.

3.  The competent medical evidence does not demonstrate that 
the veteran currently has a disease or disability that causes 
bilateral lower extremity swelling.


CONCLUSIONS OF LAW

1.  Service connection for hemorrhoids is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R §§ 3.303, 3.304 (2006).

2.  Service connection for an ear, nose, and throat condition 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

3.  Service connection for a disease or disability that 
caused bilateral lower extremity swelling is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in December 2003 and a 
rating decision March 2004.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the July 2004 
statement of the case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  The Board finds that VA 
is not obligated to provide an examination in this case 
because the evidence does not establish that the veteran 
suffered an event, injury, or disease in service for the 
claims for hemorrhoids and lower extremity edema and the 
evidence does not establish the presence of any current 
disability of the ears, nose, or throat.  38 C.F.R. 
§ 3.159(c)(4).  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.

Turning to the relevant law, a claimant with active service 
may be granted service connection for a disease or disability 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Service Connection for Hemorrhoids

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for hemorrhoids.  The 
competent medical evidence indicates that the veteran does 
not currently have the condition.

Service medical records are void of findings, complaints, 
symptoms, or a diagnosis of hemorrhoids.  The March 1960 
service separation examination found the anus and rectum to 
be normal.

VA medical records are also void of findings, complaints, 
symptoms, or a diagnosis of hemorrhoids.  In May 2004, a VA 
rectal examination found an external skin tag and a possible 
small hemorrhoid.

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability."  38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no competent proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992). Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the absence of evidence showing a current 
diagnosis of hemorrhoids, service connection cannot be 
granted.

Even if the possible small hemorrhoid found in May 2004 were 
taken as evidence of a current disability, there is no 
evidence that any current hemorrhoids are related to the 
veteran's service or that the veteran had any hemorrhoids in 
service.

As a layperson, the veteran is not competent to provide an 
opinion requiring medical knowledge, such as whether the 
veteran's current symptoms satisfy diagnostic criteria.  
Espiritu v. Derwinski, 2 Vet. App.  492, 494 (1992).  As a 
result, the veteran's assertions do not constitute competent 
medical evidence that the veteran has hemorrhoids.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and service 
connection for hemorrhoids is denied.

Service Connection for Ear, Nose, and Throat Condition

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for an ear, nose, and 
throat condition.  The competent medical evidence indicates 
that the veteran does not currently have the condition.

The veteran's service medical records include an April 1958 
induction examination report that shows a history of a 
tonsillectomy.  In August 1958, the veteran was treated for a 
left earache.  In October 1958, he was diagnosed as having a 
common cold.  In November 1958, he was treated for a chronic 
infected draining left ear and diagnosed as having otitis 
media.  In January 1960, the veteran was treated at an ENT 
clinic for red/swollen tonsils.  The March 1960 separation 
examination report is void of findings, complaints, symptoms, 
or diagnoses of any ear, nose, and throat condition.  The 
ears, mouth, throat, nose, and sinuses were found to be 
normal.

VA medical records are also void of findings, symptoms, 
complaints, or diagnoses of an ENT condition.

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability."  38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no competent proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992). Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the absence of evidence showing a current 
diagnosis of an ear, nose, and throat condition, service 
connection cannot be granted.

As a layperson, the veteran is not competent to provide an 
opinion requiring medical knowledge, such as whether the 
veteran's current symptoms satisfy diagnostic criteria.  
Espiritu v. Derwinski, 2 Vet. App.  492, 494 (1992).  As a 
result, the veteran's assertions do not constitute competent 
medical evidence that the veteran has an ear, nose, and 
throat condition.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and service 
connection for an ear, nose, and throat condition is denied.

Service Connection for a Disease or Disability causing 
Bilateral Lower Extremity Swelling

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a disease or 
disability causing bilateral lower extremity swelling.  The 
competent medical evidence indicates that the veteran does 
not currently have such disease or disability.

The service medical records are void of findings, complaints, 
symptoms, or diagnoses of bilateral lower extremity swelling 
or a disease or disability that caused such swelling.  The 
March 1960 service separation examination found the lower 
extremities and feet to be normal.

A January 2004 VA medical record shows a diagnosis of lower 
extremity mild edema.  A May 2004 VA medical record shows 
that the veteran complained of swollen ankles upon walking or 
standing for an extended period of time.  However, the 
records are void of findings, symptoms, complaints, or 
diagnoses of a disease or disability resulting in swelling of 
the bilateral lower extremities.

Even if the veteran's reports of lower extremity edema were 
to constitute a disability, there is no evidence that any 
such disability is related to any event, injury, or disease 
in service.

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability."  38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no competent proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992). Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the absence of evidence showing a current 
diagnosis of disease or disability that caused swelling of 
the bilateral lower extremities, service connection cannot be 
granted.

As a layperson, the veteran is not competent to provide an 
opinion requiring medical knowledge, such as whether the 
veteran's current symptoms satisfy diagnostic criteria.  
Espiritu v. Derwinski, 2 Vet. App.  492, 494 (1992).  As a 
result, the veteran's assertions do not constitute competent 
medical evidence that the veteran has a disease or disability 
caused bilateral lower extremity swelling.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and service 
connection for a disease or disability causing bilateral 
lower extremity swelling.


ORDER

Service connection for hemorrhoids is denied.

Service connection for an ear, nose, and throat condition is 
denied.

Service connection for a disease or disability causing 
bilateral lower extremity swelling, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


